Citation Nr: 0908598	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for the right knee ligament strain and the 
left knee ligament strain.  


FINDING OF FACT

The Veteran's right (right knee ligament strain) and left 
(left knee ligament strain) knee disabilities clearly and 
unmistakably existed at the time of his entry into service, 
and did not permanently increase in severity during his 
period of service.


CONCLUSION OF LAW

The Veteran's right and left knee disabilities existed prior 
to service and were not aggravated by active service.  
38 U.S.C.A. §§ 1131, 1132, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.385 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like arthritis, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (the presumption of aggravation created by § 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere 
transient flare-up during service of a preexisting disorder 
does not, in the absence of evidence of a worsening of the 
underlying condition, constitute aggravation of the disorder.  
In addition, the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service-connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).

The Veteran contends that he is entitled to service 
connection for his bilateral knee disabilities because his 
knee condition began to deteriorate when he started to play 
football for the Army.  In a written statement, the Veteran's 
Army roommate stated that the Veteran sustained a knee injury 
while playing football and had to wear a cast.

On examination in February 1976, prior to entrance into 
service, the Veteran was noted to be in normal health 
condition.  No knee problems were noted.  However, in 
September 1976, the Veteran complained of problems with his 
knees, which originated about two to three years prior to 
service.  The chronological record of medical care in service 
shows that the Veteran experienced major problems with 
athletics, but denied listing that problem at the entrance 
examination.  X-ray imaging study indicated Osgood-Schlatter 
fragmentation, bilateral tibial tubercule.  There was a 
suggestion of soft tissue swelling in those areas.  Based on 
a history of pain over those regions, the Veteran was 
diagnosed with Osgood-Schlatter's.  Otherwise, the Veteran's 
knees were noted to be unremarkable.  In August 1977, the 
Veteran continued to report symptomatology of the bilateral 
knee condition secondary to running.  The Veteran's physical 
examination was benign both times.  The diagnosis showed no 
acute pathology.

In August 1978, x-rays again showed sharply defined bony 
shadows attached to the tibial tubercule.  The physician 
noted that the shadows represented either old injury or old 
Osgood-Schlatter's disease.  The Veteran was noted to have a 
large hard lump at the top of the tibia on both knees, 
representative of Osgood-Schlatter's disease.  At the January 
1979 separation examination, no bilateral knee condition was 
noted.  

Having examined the Veteran's service medical records, the 
Board finds that the Veteran did not undergo any increase in 
severity of his pre-existing bilateral knee condition during 
his active service.  Therefore, the presumption of 
aggravation does not attach.  38 C.F.R. § 3.306.

VA medical records from June 2004 to May 2007 show that the 
Veteran first complained of pain and persistent instability 
in June 2004.  He stated that a few days prior to the note, 
he had a sudden onset of pain and giving way of the left knee 
as he was walking on level surface.  He indicated that he 
experienced swelling of the left knee throughout the military 
and was treated with cast on one occasion.  The Veteran 
stated that he had chronic knee pain for 20 years and 
intermittent pain in the left knee on climbing stairs.  In 
July 2004, x-rays appeared normal.  The Veteran was diagnosed 
with anterior cruciate ligament deficiency of the left knee.  
In June 2006, the Veteran began to use a knee brace.

In November 2004, the Veteran underwent an examination 
conducted on behalf of VA.  The Veteran's knee condition was 
noted to have existed for 28 years prior to the examination.  
Over the year prior to the examination, the Veteran had two 
incapacitating episodes for a total of seven days.  The 
examination revealed the appearance of his knees to be within 
normal limits.  Range of motion testing of both knees showed 
flexion to 140 degrees and extension to 0 degrees, which was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  The Drawer test and McMurray 
test of both knees were both within normal limits.  X-rays of 
both knees were normal.  The examiner opined that the Veteran 
had a right and left knee ligament strain.

In June 2007, the Veteran underwent a VA joints examination.  
The Veteran had been using a cane for more than two years 
prior to the examination.  He complained of daily knee pain 
but denied flare-ups.  He reported weakness with stable right 
knee without buckling, giving way, giving out, swelling, 
stiffness, fatigue or lack of endurance.  He stated that his 
left knee buckled, and was stiff, weak, and stable.  He 
denied incapacitation of the left knee to include locking, 
lack of endurance, fatigue, swelling, giving out, and giving 
way.  He continued to use his treadmill daily for 15 minutes 
without impairment.  The examiner noted a history in the 
Veteran's case file that indicated falling episodes prior to 
July 15, 2004.  Inspection of the bilateral knees showed 
normal anatomic landmarks without edema, effusion, weakness, 
redness, or heat.  Bilateral knee flexion was 130 degrees, 
extension was 0 degree, and there was no crepitus of 
bilateral knee with repeat use.  Active and passive ranges of 
motion were the same.  There were no additional limitations 
by fatigue or lack of endurance following repetitive use.  
There was no abnormal movement and no guarding of movement.  
However, the Veteran reported pain in the left thigh with 
left knee maximum flexion of 130 degrees, and no reported 
pain in the right knee.  Testing of the bilateral knees 
showed negative Drawer, Pivot, McMurray, valgus-varus, and 
grind tests.  Radiographic studies of the bilateral knees 
showed on lateral radiographs irregularity and fragmentation 
of the apophysis.

The examiner diagnosed the Veteran with Osgood-Schlatter's 
disease of a form of apophysitis that affected the tibial 
tubercle apophysis proximal tibia.  The examiner noted that, 
based on service medical records, the Veteran's current knee 
condition originated two to three years prior to service.  
The examiner stated that the Veteran's claim that running 
while in service caused his current knee condition only 
indicated impact discomfort, not direct trauma.  The examiner 
concluded that the Veteran had the condition prior to service 
and it was not aggravated by service.  

In order to establish service connection by aggravation, 
there must be objective evidence of worsening of a pre-
existing condition during service.  No evidence has been 
presented or found that the condition permanently worsened as 
a result of or during the Veteran's service.  Moreover, the 
medical evidence clearly shows that the Veteran's bilateral 
knee condition pre-existed service and did not permanently 
increase during service.  Based on the evidence of record, 
the Board finds clear and unmistakable evidence that the 
bilateral knee disability preexisted the veteran's entrance 
to service.

Despite the Veteran's and his Army roommate's statements that 
the Veteran's injuries while in service aggravated the 
Veteran's pre-existing condition, the medical evidence does 
not support such a finding.  Therefore, the Board finds that 
the weight of the evidence in this case is against finding 
that the Veteran's pre-existing bilateral knee condition 
permanently worsened, or was aggravated, during service.  In 
addition, the June 2007 VA examiner found that the bilateral 
knee condition was not aggravated during service.  That 
opinion is probative and persuasive because of the examiner's 
review of the record and examination of the Veteran.  In 
addition, there are no contrary opinions of record.

The Board has considered the Veteran's assertions that his 
bilateral knee condition is related to his period of active 
service.  However, to the extent that the Veteran relates his 
current bilateral knee condition to his service, his opinion 
is not competent evidence. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's bilateral knee 
condition clearly and unmistakably pre-existed his entrance 
to service and was not aggravated therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for bilateral knee condition, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2004 and March 
2006; a rating decision in January 2005; and a statement of 
the case in November 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the July 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.





ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


